Citation Nr: 1036399	
Decision Date: 09/27/10    Archive Date: 09/30/10

DOCKET NO.  09-15 131	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in Detroit, 
Michigan


THE ISSUES

1. Entitlement to service connection for central retinal vein 
occlusion of the right eye secondary to service-connected 
diabetes mellitus.  

2.  Entitlement to service connection for glaucoma in both eyes 
secondary to service-connected diabetes mellitus. 

3.  Entitlement to an increased rating for diabetes mellitus, 
currently evaluated as 20 percent disabling. 

4.  Entitlement to an initial evaluation in excess of 10 percent 
for peripheral neuropathy of the right lower extremity. 

5.  Entitlement to an initial evaluation in excess of 10 percent 
for peripheral neuropathy of the left lower extremity.




REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Suzie S. Gaston, Counsel


INTRODUCTION

The Veteran served on active duty from August 1967 to July 1970.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from rating decisions by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Detroit, Michigan.  By a 
rating action in January 2007, the RO denied the Veteran's claim 
of service connection for central retinal vein occlusion of the 
right eye and glaucoma in both eyes.  Subsequently, in an April 
2008 rating action, the RO granted service connection for 
peripheral neuropathy in the right lower extremity, rated as 10 
percent disabling; service connection was also granted for 
peripheral neuropathy in the left lower extremity, rated as 10 
percent disabling.  The April 2008 rating action denied service 
connection for peripheral neuropathy in the right and left upper 
extremities; it also denied the Veteran's claim for a rating in 
excess of 20 percent for diabetes mellitus.  The Veteran 
perfected an appeal of those decisions.  

On November 18, 2009, the Veteran appeared at the Detroit, 
Michigan RO and testified at a videoconference hearing before the 
undersigned Veterans Law Judge, sitting in Washington, DC.  A 
transcript of that hearing is of record.  At the hearing, the 
Veteran withdrew from appeal his claims of service connection for 
peripheral neuropathy of the right upper extremity and peripheral 
neuropathy of the left upper extremity.  Consequently, those 
issues will not be considered by the Board.

(The issues of entitlement to service connection for glaucoma, an 
initial evaluation in excess of 10 percent for peripheral 
neuropathy of the right lower extremity and an initial evaluation 
in excess of 10 percent for peripheral neuropathy in the left 
lower extremity are addressed in the remand that follows the 
decision below.)  


FINDINGS OF FACT

1. The evidence of record is at least in equipoise as to whether 
a central retinal vein occlusion of the right eye is proximately 
due to the Veteran's service-connected diabetes mellitus.  

2.  The Veteran's diabetes mellitus requires the use of insulin 
and a restricted diet, but does not require the regulation of 
activities.  


CONCLUSIONS OF LAW

1.  The Veteran likely has central retinal vein occlusion of the 
right eye that is proximately due to or the result of service-
connected disability.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 
(West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.303 
(2009); 38 C.F.R. § 3.310 (2006).  

2.  The criteria for an evaluation in excess of 20 percent for 
diabetes mellitus have not been met.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.159, 3.321, 
4.1, 4.3, 4.7, 4.119, Diagnostic Code 7913 (2009).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's 
duty to notify and assist claimants in substantiating their 
claims for VA benefits, as codified in pertinent part at 38 
U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2010); 38 C.F.R. 
§§ 3.159, 3.326(a) (2009).  

Upon receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant of the 
information and evidence not of record that is necessary to 
substantiate the claim; and to indicate which information and 
evidence VA will obtain and which information and evidence the 
claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 
C.F.R. § 3.159(b).  The United States Court of Appeals for 
Veterans Claims has held that VCAA notice should be provided to a 
claimant before the initial RO decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  However, if VCAA notice is 
provided after the initial decision, such a timing error can be 
cured by subsequent readjudication of the claim, as in a 
statement of the case (SOC) or supplemental SOC (SSOC).  Mayfield 
v. Nicholson, 20 Vet. App. 537, 543 (2006); Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006).  

In this case, VA satisfied its duty to notify by means of letters 
dated in November 2006 and December 2007 from the RO to the 
Veteran which were issued prior to the RO decisions in January 
2007 and April 2008, respectively.  Those letters informed the 
Veteran of what evidence was required to substantiate the claims 
and of his and VA's respective duties for obtaining evidence.  
The Veteran was also asked to submit evidence and/or information 
in his possession to the RO.  

The Board finds that the content of the above-noted letters 
provided to the Veteran complied with the requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's duty 
to notify.  

Regarding the duty to assist, the Veteran was provided an 
opportunity to submit additional evidence.  It also appears that 
all obtainable evidence identified by the Veteran relative to the 
claims decided herein has been obtained and associated with the 
claims file, and that neither he nor his representative has 
identified any other pertinent evidence not already of record 
that would need to be obtained for a proper disposition of this 
appeal.  It is therefore the Board's conclusion that the Veteran 
has been provided with every opportunity to submit evidence and 
argument in support of his claims, and to respond to VA notice.  

The Board is unaware of any outstanding evidence or information 
that has not already been requested with respect to the claim for 
increase for diabetes.  The Veteran has been afforded VA 
examinations on the issues decided herein.  McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).  The examinations afforded the 
Veteran are adequate.  Nieves-Rodriguez v. Peake, 22 Vet. App 295 
(2008).  The examinations were conducted by medical professionals 
who reviewed the medical records, solicited history from the 
Veteran, and examined the Veteran.  Findings necessary to apply 
the criteria for rating diabetes have been made.

Accordingly, the Board finds that VA has satisfied its duty to 
notify and assist the Veteran in apprising him as to the evidence 
needed, and in obtaining evidence pertinent to his claim under 
the VCAA.  Therefore, no useful purpose would be served in 
remanding either of the issues decided herein for yet more 
development.  Such a remand would result in unnecessarily 
imposing additional burdens on VA, with no additional benefit 
flowing to the Veteran.  The Court has held that such remands are 
to be avoided.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).   

II.  Factual Background

By a rating action in May 2004, the RO granted service connection 
for diabetes mellitus, type II, with an evaluation of 20 percent, 
effective January 13, 2004.  

In a statement in support of claim (VA Form 21-4138), received in 
September 2006, the Veteran requested service connection for 
central retinal vein occlusion due to his service-connected 
diabetes mellitus.  Submitted in support of the claim was a 
medical statement from Dr. Y. S., dated in August 2006, 
indicating that the Veteran was seen at the Detroit VA eye clinic 
for evaluation.  It was noted that the Veteran has been diagnosed 
with central retinal vein occlusion in April 2006.  Dr. S. stated 
that this eye condition was most likely related to the Veteran's 
diabetes and hypertension.  He noted that the Veteran's vision is 
quite poor in the right eye.  

VA progress notes dated from August 2005 through December 2006 
show that the Veteran received clinical attention and treatment 
for diabetes mellitus and eye disorders.  A November 2005 VA 
progress note reflects assessment of retinal hemorrhages, right 
eye; bilateral ocular hypertension; choroidal nevus, right eye; 
and history of hemi-central vein occlusion, right eye.  The 
Veteran was seen for a diabetic eye examination in January 2006.  
The assessment was retinal hemorrhages, right eye (suspect 
possible impending vein occlusion or ocular ischemic syndrome).  
An August 2006 VA progress note reflects an assessment of 
glaucoma versus ocular hypertension.  

The Veteran was afforded a VA eye examination in December 2006.  
The Veteran complained of poor vision in the right eye secondary 
to recent history of central retinal vein occlusion right eye, 
for which the Veteran was receiving treatment at the VAMC.  It 
was noted that ocular history is positive for glaucoma in both 
eyes; he also has retinal edema secondary to central retinal vein 
occlusion; the central retinal vein occlusion was diagnosed as 
being non-ischemic, which was confirmed by fluorescein 
angiography in April 2006.  The assessment was diabetes mellitus 
without diabetic retinopathy, both eyes; history of central 
retinal vein occlusion right eye, non-ischemic; chronic open 
angle glaucoma both eyes; and cataracts in both eyes.  The 
examiner stated that the central retinal vein occlusion was not 
due to the diabetes mellitus.  He stated that statistically, the 
vast majority, greater than 60 percent of all central retinal 
vein occlusion cases are due to hypertension.  However, the 
examiner also stated that it was unclear whether the diabetes 
played any role in the central retinal vein occlusion.  However, 
it was felt that "it is less likely than not that the central 
retinal vein occlusion is not secondary to the diabetes 
mellitus."  

The Veteran's claim for an increased rating for diabetes mellitus 
(VA Form 21-4138) was received in June 2007.  In conjunction with 
his claim, the Veteran was afforded a VA compensation examination 
in December 2007.  At that time, the Veteran indicated that he 
started on insulin in January 2004.  The Veteran denied any 
episodes of hypoglycemic reactions or ketoacidosis.  It was noted 
that the Veteran has been instructed to follow a 
restricted/special diet.  The Veteran was not restricted in his 
ability to perform strenuous activities.  It was noted that the 
Veteran was currently working as a pastor.  He denied any cardiac 
symptoms associated with the diabetes.  The Veteran also reported 
erectile dysfunction, diabetic neuropathy and vascular disease.  
Examination of the lower extremities was normal, except for thin 
skin and absence of hair.  Deep tendon reflexes were 2+ in all 
extremities.  The pertinent diagnosis was type II diabetes 
mellitus.  The examiner stated that the Veteran has essential 
hypertension; however, he also stated that it was not a 
complication of the diabetes because the onset of hypertension 
occurred prior to onset of diabetes.  He also stated that the 
hypertension was not worsened by the diabetes.  

VA progress notes dated from May 2008 through September 2008 show 
that the Veteran received follow-up evaluation for ocular 
hypertension and retinal check.  The assessment was old central 
retinal vein occlusion, right; diabetes without retinopathy, 
bilateral; ocular hypertension, bilateral; and refractive error.  

At his personal hearing in November 2009, the Veteran testified 
that he has been taking insulin since 2004.  The Veteran 
indicated that the diabetes mellitus was currently uncontrolled; 
he stated that it limits his ability to perform certain 
activities.  The Veteran reported that the diabetes causes him to 
experience bouts of dizziness and wooziness.  The Veteran 
indicated that while he takes short walks, he is unable to 
participate in strenuous exercises.  The Veteran further 
testified that his doctor has told him that his eye disabilities 
are related to his diabetes mellitus.  

III.  Legal Analysis-Service Connection

Service connection is warranted for disability "resulting from 
personal injury suffered or disease contracted in line of duty, 
or for aggravation of a preexisting injury suffered or disease 
contracted in line of duty."  38 U.S.C. §§ 1110, 1131.  To 
establish a right to compensation for a present disability, a 
Veteran must show: "(1) the existence of a present disability; 
(2) in-service incurrence or aggravation of a disease or injury; 
and (3) a causal relationship between the present disability and 
the disease or injury incurred or aggravated during service"--the 
so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 
1163, 1167 (Fed. Cir. 2004).  Holton v. Shinseki, 557 F.3d 1362 
(2009).  

For a showing of chronic disease in service, there is required a 
combination of manifestations sufficient to identify the disease 
entity, and sufficient observation to establish chronicity at the 
time, as distinguished from merely isolated findings or a 
diagnosis including the word "chronic."  Continuity of 
symptomatology is required where the condition noted during 
service is not, in fact, shown to be chronic or where the 
diagnosis of chronicity may be legitimately questioned. If the 
fact of chronicity in service is not adequately supported, then a 
showing of continuity after discharge is required to support the 
claim.  38 C.F.R. § 3.303(b) (2009).  

Service connection may also be established for disability that is 
proximately due to or the result of a service-connected disease 
or injury.  38 C.F.R. § 3.310(a); See Harder v. Brown, 5 Vet. 
App. 183, 187 (1993).  

Prior to October 10, 2006, the provisions of 38 C.F.R. § 3.310 
directed, in pertinent part, that disability which is proximately 
due to or the result of a service-connected disease or injury 
shall be service connected.  When service connection is thus 
established for a secondary condition, the secondary condition 
shall be considered a part of the original condition.  The United 
States Court of Appeals for Veterans Claims (Court) clarified 
that service connection shall be granted on a secondary basis 
under the provisions of 38 C.F.R. § 3.310(a) where it is 
demonstrated that a service-connected disorder has aggravated a 
nonservice-connected disability.  Allen v. Brown, 7 Vet. App. 439 
(1995).  

There has been an amendment to the provisions of 38 C.F.R. 
§ 3.310.  See 71 Fed. Reg. 52744-47 (Sept. 7, 2006).  The 
amendment sets a standard by which a claim based on aggravation 
of a non-service-connected disability by a service-connected one 
is judged.  Although VA has indicated that the purpose of the 
regulation was merely to apply the Court's ruling in Allen v. 
Brown, 7 Vet. App. 439 (1995) (which allowed for secondary 
service connection on an aggravation basis), it was made clear in 
the comments to the regulation that the changes were intended to 
place a burden on the claimant to establish a pre-aggravation 
baseline level of disability for the non-service-connected 
disability before an award of service connection based on 
aggravation may be made.  This had not been VA's practice, which 
strongly suggests that the recent change amounts to a substantive 
change in the regulation.  Given what appear to be substantive 
changes, and because the veteran's claim was pending before the 
regulatory change was made, the Board will consider the version 
of 38 C.F.R. § 3.310 in effect before the change, which version 
favors the claimant.  38 C.F.R. § 3.310 (2006).  

When, after careful consideration of all procurable and assembled 
data, a reasonable doubt arises regarding service origin, the 
degree of disability, or any other point, such doubt will be 
resolved in favor of the claimant.  By reasonable doubt is meant 
one which exists because of an approximate balance of positive 
and negative evidence which does not satisfactorily prove or 
disprove the claim.  It is a substantial doubt and one within the 
range of probability as distinguished from pure speculation or 
remote possibility.  See 38 C.F.R. § 3.102.  

In this case, the Veteran asserts that he is entitled to service 
connection for a right eye central retinal vein occlusion 
resulting from his service-connected diabetes mellitus.  At the 
outset, the Board notes that VA medical records establish current 
diagnoses of central retinal vein occlusion.  In addition, as 
stated above, the Veteran is service connected for diabetes 
mellitus.  Thus, these elements of the secondary service 
connection claim have been satisfied.  The question for 
consideration is whether his right retinal vein problem is 
related to the service-connected diabetes mellitus.  

In this case, the Board has been presented with positive and 
negative evidence.  The positive evidence includes Dr. Y. S.'s 
August 2006 statement indicating that the Veteran had been 
diagnosed with central retinal vein occlusion in April 2006.  Dr. 
S opined that the retinal vein occlusion is most likely related 
to the Veteran's diabetes and hypertension.  

The Board is also presented with negative evidence.  The Veteran 
was afforded an eye examination in December 2006.  Following the 
examination, the pertinent diagnoses were diabetes mellitus 
without diabetic retinopathy, both eyes; history of central 
retinal vein occlusion right eye, non-ischemic; chronic open 
angle glaucoma both eyes; and cataracts in both eyes.  The 
examiner appeared to say that the central retinal vein occlusion 
was not due to the diabetes mellitus.  He stated, statistically, 
the vast majority, greater than 60 percent of all central retinal 
vein occlusion cases are due to hypertension.  Nevertheless, the 
examiner also stated that it is unclear whether the diabetes 
mellitus played any role in the central retinal vein occlusion.  
It appears that the examiner's final conclusion was that it was 
less likely than not that the central retinal vein occlusion is 
not secondary to the diabetes mellitus.  

The VA examiner's conclusion is hard to interpret.  By using the 
double negative in his final sentence, he may have meant to say 
that it was not likely that the central retinal vein occlusion 
was secondary to diabetes, but by using the phrase "less likely 
than not," he may have meant that the probability was as likely 
as not that the vein occlusion was secondary to diabetes.  The 
latter interpretation is supported by his earlier statement that 
it was in fact unclear to him whether diabetes played a role in 
the development of the occlusion.

In sum, the Board is presented with a positive opinion from a VA 
doctor at the VAMC in Detroit and a confusing opinion from 
another VA doctor at the VAMC in Detroit.  The December 2006 VA 
examiner's statement that it is unclear whether the diabetes 
mellitus played any role in the central retinal vein occlusion 
undermines his specific rationale for his comment that the 
central retinal vein occlusion was not due to the diabetes.  
Also, the examiner's statement that the majority of all central 
retinal vein occlusion cases are due to hypertension does not 
necessarily indicate that the remaining percentage are not 
related to the service-connected diabetes mellitus.  It is 
noteworthy that Dr. Y. S. stated that the condition is related to 
both diabetes mellitus and hypertension.  

Accordingly, even though the December 2006 examination report is 
more detailed than the August 2006 statement from Dr. Y. S., 
given its significant limitations, the Board finds that Dr. Y. 
S.'s opinion should be afforded at least as much evidentiary 
weight.  Consequently, the Board finds that the August 2006 
medical opinion from Dr. Y. S. provides a positive nexus between 
the central retinal vein occlusion and the service-connected 
diabetes mellitus.  Therefore, all elements required for a grant 
of secondary service connection have been met.  The evidence is 
at least in equipoise on this point.

IV.  Legal Analysis-Higher Evaluation

Disability evaluations are determined by the application of a 
schedule of ratings which is based upon average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4. 38 
C.F.R. § 4.1 (2009) requires that each disability be viewed in 
relation to its history, and that there be emphasis upon the 
limitation of activity imposed by the disabling condition.  38 
C.F.R. § 4.2 (2009) requires that medical reports be interpreted 
in light of the entire recorded history, and that each disability 
must be considered from the point of view of the veteran's 
working or seeking work. Separate diagnostic codes identify the 
various disabilities.  Where there is a question as to which of 
two disability evaluations shall be applied, the higher 
evaluation is to be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  38 
C.F.R. § 4.7.  Otherwise, the lower rating is to be assigned.  

The requirements for evaluation of the complete medical history 
of the claimant's condition operate to protect claimants against 
adverse decisions based upon a single, incomplete, or inaccurate 
report and to enable VA to make a more precise evaluation of the 
level of the disability and of any changes in the condition.  
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Moreover, VA has 
a duty to acknowledge and consider all regulations which are 
potentially applicable through the assertions and issues raised 
in the record, and to explain the reasons and bases for its 
conclusions.  Where entitlement to compensation has already been 
established and an increase in the disability rating is at issue, 
the present level of disability is of primary concern.  Francisco 
v. Brown, 7 Vet. App. 55, 58 (1994).  

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  38 U.S.C.A. 
§ 7104(a).  When there is an approximate balance of evidence 
regarding the merits of an issue material to the determination of 
the matter, the benefit of the doubt in resolving each such issue 
shall be given to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. 
§§ 3.102, 4.3.  In Gilbert v. Derwinski, 1 Vet. App. 49, 53 
(1990), the Court stated that "a veteran need only demonstrate 
that there is an 'approximate balance of positive and negative 
evidence' in order to prevail."  To deny a claim on its merits, 
the preponderance of the evidence must be against the claim.  
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert at 
54.  

The Veteran's diabetes mellitus has been rated 20 percent 
disabling under VA's Schedule for Rating Disabilities, 38 C.F.R. 
§ 4.120, Diagnostic Code 7913.  According to Diagnostic Code 
7913, a 20 percent evaluation is authorized when the diabetes 
requires insulin and restricted diet, or oral hypoglycemic agent 
and restricted diet.  A 40 percent evaluation is authorized when 
the diabetes requires insulin, restricted diet, and regulation of 
activities.  A 60 percent evaluation is authorized when the 
diabetes requires insulin, restricted diet, and regulation of 
activities with episodes of ketoacidosis or hypoglycemic 
reactions which require one or two hospitalizations per year or 
twice a month visits to a diabetic care provider, plus 
complications that would not be compensable if separately 
evaluated.  A 100 percent rating is warranted for diabetes 
mellitus requiring more than one daily injection of insulin, 
restricted diet, and regulation of activities (avoidance of 
strenuous occupational and recreational activities) with episodes 
of ketoacidosis or hypoglycemic reactions requiring at least 
three hospitalizations per year or weekly visits to a diabetic 
care provider, plus either progressive loss of weight and 
strength or complications that would be compensable if separately 
evaluated.  38 C.F.R. § 4.119, Diagnostic Code 7913.  

The Board has reviewed the evidence of record and finds that the 
current evaluation of 20 percent under Diagnostic Code 7913 
accurately reflects the extent of the severity of the Veteran's 
diabetes and that a higher rating is not warranted.  In order to 
be entitled to the next higher evaluation of 40 percent under 
Diagnostic Code 7913, the evidence must show that the Veteran's 
diabetes mellitus requires insulin, a restricted diet, and 
regulation of activity.  These criteria are conjunctive, meaning 
all three elements must be met.  See Melson v. Derwinski, 1 Vet. 
App. 334 (June 1991) (use of the conjunctive "and" in a statutory 
provision meant that all of the conditions listed in the 
provision must be met); compare Johnson v. Brown, 7 Vet. App. 95 
(1994) (only one disjunctive "or" requirement must be met in 
order for an increased rating to be assigned).  This is 
especially so where the criteria for the lesser rating 
contemplates 2 of the 3 criteria for the 40 percent rating.  

Based on the evidence of record, a higher disability rating in 
excess of 20 percent for the Veteran's diabetes mellitus is not 
warranted.  The evidence overall reflects the Veteran's diabetes 
continues to meet the 20 percent criteria as he is shown to 
require insulin and restricted diet and oral hypoglycemics.  
However, there is no indication that his treating physicians have 
regulated his activities due to his diabetes.  None of the 
medical records suggest any regulation or restriction of his 
activities based on his diabetes, aside from dietary 
restrictions.  In fact, during the December 2007 VA examination, 
it was specifically noted that the Veteran was not restricted in 
his ability to perform strenuous activities secondary to 
diabetes.  Nor is there evidence of episodes of ketoacidosis or 
hypoglycemic reactions requiring one or two hospitalizations per 
year or twice a month visits to a diabetic care provider.  At the 
personal hearing, the Veteran reported that his activities are 
affected by his diabetes; however, the contention is not 
supported by the evidentiary record.  Thus, the preponderance of 
the evidence is against a finding that the Veteran must regulate 
his activities due to his diabetes, which is required to warrant 
a 40 percent rating.  

Further, although recently the Veteran has reported that his 
diabetes is uncontrolled and that his blood sugar fluctuates, 
there is no indication that he has been hospitalized due to 
episodes of ketoacidosis or hypoglycemic reactions, nor does he 
visit a diabetic care provider at least twice a month or more so 
as to warrant a higher 60 percent or 100 percent disability 
rating.  

The Board has considered the Veteran's contentions regarding his 
inability to perform certain activities as a result of his 
service-connected type II diabetes mellitus; however, the Board 
finds that the competent evidence demonstrates that any 
restriction of his activities is not medically required.  In 
fact, during the December 2007 VA examination, the examiner 
specifically stated that there were no restrictions of activity 
secondary to diabetes.  At his personal hearing, the Veteran 
reported walking anywhere from 1 to 11/2 miles.  

In sum, with the exception of the disabilities that have been 
assigned separate ratings (which ratings are not decided herein), 
the Veteran symptoms associated with his diabetes are 
contemplated in the current 20 percent disability rating.  Thus, 
a preponderance of the evidence is against a rating in excess of 
20 percent for diabetes mellitus, type II.  As the preponderance 
of the evidence weighs against the claim, the benefit-of-the-
doubt doctrine does not apply.  See 38 U.S.C.A. § 5107(b).  

The potential application of various provisions of Title 38 of 
the Code of Federal Regulations has also been considered but the 
record does not present such "an exceptional or unusual 
disability picture as to render impractical the application of 
the regular rating schedule standards."  38 C.F.R. § 3.321(b) 
(1).  In this regard, the Board finds that there has been no 
showing by the Veteran that the service-connected disorder has 
resulted in marked interference with employment or necessitated 
frequent periods of hospitalization so as to render impractical 
the application of the regular rating schedule standards.  In the 
absence of such factors, the Board finds that criteria for 
submission for assignment of an extraschedular rating pursuant to 
38 C.F.R. § 3.321(b) (1) are not met.  See Bagwell v. Brown, 9 
Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995).  


ORDER

Service connection for central retinal vein occlusion of the 
right eye secondary to diabetes mellitus is granted.  

Entitlement to a rating in excess of 20 percent for diabetes 
mellitus is denied.  


REMAND

After examining the record, the Board finds that further 
evidentiary development is warranted before a decision can be 
issued on the merits of the remaining claims on appeal.  Such 
development would ensure that the Veteran's due process rights, 
including those associated with the Veterans Claims Assistance 
Act of 2000 (VCAA), as amended, 38 U.S.C.A. §§ 5102, 5103, 5103A, 
5107 (West 2002 & Supp. 2010), and VA regulations implementing 
VCAA, 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2009), 
are met.  

As noted above, in April 2008, the RO granted service connection 
for peripheral neuropathy of the right lower extremity, rated as 
10 percent disabling, and service connection for peripheral 
neuropathy of the left lower extremity, rated as 10 percent 
disabling.  The ratings assigned were based on the findings of 
the December 2007 VA examination which reported mild to moderate 
diffuse, demyelinating sensory, motor polyneuropathy of the lower 
extremities.  

The Veteran contends that his symptoms should be considered 
severe and given a higher rating.  During the Veteran's hearing 
in November 2009 he stated that his symptoms had been worse over 
the previous few months, demonstrating a worsening since his most 
recent compensation and pension (C&P) examination in December 
2007.  The Veteran indicated that he now uses compression 
stockings and several kinds of lotions to help improve the 
symptoms in his legs.  The Veteran further maintains that he was 
diagnosed with cellulitis during a clinical visit at the VAMC at 
Ann Arbor, Michigan two weeks earlier.  

As the Veteran indicates that his symptoms have worsened since 
the December 2007 VA C&P examination the Board must remand this 
matter to afford the Veteran a contemporaneous VA examination to 
assess the current extent of his peripheral neuropathy of the 
lower extremities.  See Snuffer v. Gober, 10 Vet. App. 400, 403 
(1997); VAOPGCPREC 11-95 (1995), 60 Fed. Reg. 43,186 (1995).  

As for the claim of service connection for glaucoma, the Board 
notes that medical opinion evidence was obtained with respect to 
the possible relationship between service-connected diabetes and 
the central retinal vein occlusion, but an opinion was not 
obtained as to the possibility of such a relationship to 
glaucoma.  A December 2007 opinion appears to suggest that there 
are no visual impairment problems that are worsened by diabetes, 
but it also appears that this opinion referred only to 
retinopathy and central retinal hemorrhage.  In fact, it was 
noted that an eye examination could not be performed for 
compensation purposes.  On remand, such development should be 
accomplished.

In light of the discussion above, and to ensure full compliance 
with due process requirements, the case is hereby REMANDED to the 
agency of original jurisdiction (AOJ) for the following actions:

1.  The AOJ should obtain the names and 
addresses of all medical care providers, VA 
as well as non-VA, who have treated the 
Veteran for glaucoma and his peripheral 
neuropathy of the right and left lower 
extremities since December 2007.  After 
securing the necessary releases, the AOJ 
should obtain these records.  Specifically, 
the AOJ should request VA treatment records 
from the VAMC in Ann Arbor since December 
2007.  If the records are not available, a 
notation to that effect should be placed in 
the claims file and the veteran notified of 
the problem.  

2.   The Veteran should be afforded a VA 
neurological examination to determine the 
severity of his service-connected 
peripheral neuropathy of the lower 
extremities.  The Veteran's claims folders 
must be reviewed by the examiner in 
conjunction with the examination.  Any 
necessary tests should be performed.  The 
examiner should describe the extent to 
which this disability of each lower 
extremity is manifested by paralysis, and 
if so, whether such paralysis is complete 
(i.e., the foot dangles and drops, with no 
active movement possible of muscles below 
the knee, and/or flexion of the knee is 
weakened or lost), or incomplete.  If it is 
incomplete, the examiner should 
characterize the paralysis as either severe 
with marked muscular atrophy, moderately 
severe, moderate, or mild.  To the extent 
possible, the examiner should distinguish 
symptoms of service-connected peripheral 
neuropathy of the each lower extremity from 
those due to non-service-connected 
conditions.  The examiner must explain the 
rationale for all opinions given.  

3.  The Veteran should also be scheduled 
for an eye examination.  The examiner 
should review the record, examine the 
Veteran, and provide an opinion as to the 
medical probabilities that glaucoma has 
been caused or made worse by service-
connected diabetes or service-connected 
central retinal vein occlusion in the right 
eye.  All opinions should be explained in 
the context of the record and should be 
supported by an explanation of the medical 
principles associated with the onset or 
progress of glaucoma.

4.  The AOJ must ensure that all requested 
actions have been accomplished in 
compliance with this remand.  If any action 
is not undertaken, or is taken in a 
deficient manner, appropriate corrective 
action should be undertaken.  See Stegall 
v. West, 11 Vet. App. 268 (1998).  

5.  Thereafter, the AOJ should readjudicate 
the claims remaining on appeal on the basis 
of all evidence of record and all 
applicable laws and regulations.  If any 
benefit sought on appeal remains denied, 
the Veteran and his representative should 
be provided a supplemental statement of the 
case (SSOC), which includes a summary of 
additional evidence submitted, and any 
additional applicable laws and regulations.  
The SSOC must provide reasons and bases for 
the decision reached.  Thereafter, the 
Veteran and his representative should be 
given the opportunity to respond.  

After the above actions have been accomplished, the case should 
be returned to the Board for further appellate consideration, if 
otherwise in order.  By this remand the Board intimates no 
opinion, either legal or factual, as to the ultimate 
determination warranted in this case.  The purposes of this 
remand are to further develop the record and to accord the 
Veteran due process of law.  

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  

This case must be afforded expeditious treatment. The law 
requires that all claims that are remanded by the Board or by the 
United States Court of Appeals for Veterans Claims for additional 
development or other appropriate action must be handled in an 
expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 
2010).   



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


